Citation Nr: 0624086	
Decision Date: 08/09/06    Archive Date: 08/18/06	

DOCKET NO.  02-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1944.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In March 2004, the veteran's 
case was remanded to the RO for additional development.  In a 
decision of June 2005, the Board denied entitlement to an 
evaluation in excess of 30 percent for rheumatic heart 
disease.  The veteran appealed that decision, with a result 
that the United States Court of Appeals for Veterans Claims 
(Court), in an April 2006 Order, vacated the Board's June 
2005 decision, and, in so doing, remanded the veteran's case 
to the Board for action consistent with instructions 
contained in a March 2006 Joint Motion.  The case is now, 
once more, before the Board for appellate review.  

Good cause having been shown, the veteran's appeal has been 
advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

Finally, for reasons which will become apparent, the appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

Pursuant to the aforementioned Joint Motion, the Board has 
been instructed to remand the veteran's case in order that an 
additional, more adequate VA examination and/or opinion might 
be obtained.  The Joint Motion also noted some question 
between the cardiologist's opinion in June 2001 that 
rheumatic heart disease was unlikely in light of the fact 
that the veteran has been service connected for that disorder 
for many years.

In that regard, radiographic studies conducted in March 1944, 
during the veteran's period of active military service, 
reportedly showed the beginnings of left ventricular 
hypertrophy.  As of the time of a Report of Medical Survey in 
August 1944, it was noted that a physical examination and 
routine laboratory tests (including chest X-ray, 
electrocardiogram, and weekly blood sedimentation rates) were 
within normal limits, with the exception of tachycardia.  

At the time of a VA cardiology examination in January 2001, 
it was noted that the veteran presented a "complex medical 
picture," with multiple diagnoses which were either heart 
related or which could complicate heart disease.  These 
diagnoses included a history of coronary artery disease, 
status post stent placement, hypertension, multiple 
dysrhythmias, and hyperthyroidism.  

On subsequent VA cardiology examination in early April 2001, 
it was noted that the veteran's current problem list included 
hypertension; hypothyroidism; status post PTU and 131 
ablation, with ongoing replacement with synthroid; primary AV 
block with Wenckebach and history of second degree heart 
block, Mobitz-type II; history of gout; history of 100-pack-
year smoking; tachy/brady syndrome; supraventricular 
tachycardia; ventricular arrhythmia; and emphysema.  The 
pertinent diagnoses noted were of severe left ventricular 
dysfunction without evidence of rheumatic valvular disease; 
tachy/brady syndrome requiring an implantable defibrillator, 
related to rheumatic disease; cardiomegaly, related to 
rheumatic disease; and a history of large anteroapical 
infarct, with dense calcification of the coronary arteries on 
computerized tomography of the chest with subsequent 
stenting, more likely than not related to hyperlipidemia and 
a history of cigarette smoking, and unrelated to rheumatic 
heart disease.  

In early June 2001, a VA cardiologist indicated that he was 
in agreement with the assessment of the April 2001 VA 
examiner, to the extent that assessment concluded that the 
veteran's major difficulty was from coronary artery disease 
and myocardial infarction.  The examiner doubted, however, 
that the veteran's rheumatic disease was responsible for 
either his tachy/brady syndrome or cardiomegaly.  According 
to the VA cardiologist, tachy-brady syndrome was usually a 
function of the aging heart.  Moreover, in his opinion, the 
veteran's cardiomegaly was due to his heart attack, in that 
the absence of significant valve disease on echocardiogram 
made rheumatic heart disease "highly unlikely."  The Joint 
Motion noted that it was unclear whether this opinion was 
rendered after review of the entire claims file.  

Significantly, the veteran last underwent a VA examination 
for compensation purposes in April 2001, more than five years 
ago.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Additionally, it has been requested that any VA 
examiner or examiners review the veteran's entire claims 
folder, to include any and all records obtained subsequent to 
the April 2001 VA examination.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, the RO should provide corrective notice on 
remand.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied with respect to the claim for 
an increased rating for rheumatic heart 
disease.  The notice should include an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Harman v. Nicholson, 
19 Vet. App. 474 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims folder.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA examination by a 
cardiologist in order to more accurately 
determine the current severity of his 
service-connected rheumatic heart 
disease.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following review of the claims file and 
completion of the examination, the 
examiner should, to the extent possible, 
specifically describe any and all 
symptomatology attributable to the 
veteran's service-connected rheumatic 
heart disease, as opposed to other, 
nonservice-connected cardiovascular 
pathology.  To the extent that the 
veteran's cardiovascular symptomatology 
is attributable to his service-connected 
rheumatic heart disease, that 
symptomatology should be described in 
terms of METs, as well as on the basis of 
accompanying dyspnea, fatigue, angina, 
dizziness, or syncope; the presence (or 
absence) of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or 
X-ray; and the presence (or absence) of 
left ventricular dysfunction, to include 
a specific measurement of ejection 
fraction.  If the examiner is unable to 
disassociate the rheumatic heart disease 
symptomatology from nonservice-connected 
symptomatology, the examiner should state 
such.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for service-
connected rheumatic heart disease.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplement Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



